Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9, 11-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (Pub No. US 2019/0288202 A1, hereinafter Yoo).
	With regards to claim 1, Yoo teaches a device comprising: 
one or more bottom electrode layers comprising substantially either a metal nitride material or a noble metal (see Fig. 3, bottom electrode 110 comprising TiN, see ¶29); 
one or more layers of a correlated electron material formed on the one or more bottom electrode layers to form a bulk switch device (see Fig. 3, CEM material 120 on electrode 110 to form switch device); and 
one or more top electrode layers comprising either a metal nitride material or a noble metal material (see Fig. 3, top electrode 130 comprised of Ruthenium for example).
Yoo further teaches that one of the first and second electrode layers 110 and 130 may include Ru and the other may include TiN (see ¶29), but is silent explicitly teaching that the top electrode 130 is a Ru and the bottom electrode 110 is TiN.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that ¶29 sufficiently shows that the top electrode can be selected to comprise TiN and the bottom electrode can be selected to comprise Ru.

With regards to claim 2, Yoo teaches the device of claim 1, wherein the metal nitride material has an atomic concentration of nitrogen at least 50% (see ¶29, cubic-crystalline structure of TiN shown to have 50% nitrogen and 50% titanium atoms).

With regards to claim 3, Yoo teaches the device of claim 1, wherein the metal nitride material comprises substantially no metal-to-metal bonds (see ¶29, cubic-type crystalline structure of TiN material comprised of titanium to nitride bonding).

With regards to claim 4, Yoo teaches the device of claim 1, wherein the correlated electron material comprises a metal oxide, and wherein the bottom electrode layer substantially inhibits and/or prevents escape of oxygen from the one or more layers of correlated electron material (see Fig. 3, CEM material 120 comprised of metal oxide, see ¶31, bottom electrode layer comprised of TiN blocks prevents escape of oxygen).

With regards to claim 5, Yoo teaches the device of claim 1, wherein the device is adapted to receive a pulse signal at the one or more top electrode layers to transition the bulk switch device between a high impedance and/or insulative state and a low impedance and/or conductive state, the 49ATTORNEY DOCKET NO.: 252.P136 (P06075US.family) pulse signal to comprise a positive polarity relative to the one or more bottom electrode layers (see ¶24, ¶38, Fig. 3, pulse switches CEM between conductive – insulative, positive polarity pulse applied to top electrode).

With regards to claim 6, Yoo teaches the device of claim 5, wherein application of the pulse signal at the one or more top electrode layers to affect a current density in one or more layers of correlated electron material more significantly closer to a boundary with the one or more top electrode layers than to a boundary with the one or more bottom electrode layers (see Fig. 3, when pulse applied to top electrode, current density will be more concentrated near the top electrode than the bottom electrode while current travels momentarily in beginning).

With regards to claim 7, Yoo teaches the device of claim 5, wherein bulk switching behavior in the one or more layers of correlated electron material responsive to application of the pulse signal at the one or more top electrode layers to be more pronounced in a region of the one or more layers of 

With regards to claim 8, Yoo teaches the device of claim 1, wherein the one or more top electrode layers comprise silver, gold, platinum, rhodium, iridium, palladium, ruthenium or rhenium, or a combination thereof (see ¶29).

With regards to claim 9, Yoo teaches the device of claim 1, wherein the one or more bottom electrode layers comprise TiN, TaN, MgN, BN or AIN, or a combination thereof (see ¶29).

With regards to claim 11, Yoo teaches the device of claim 1, wherein the noble metal material comprises a substantially higher work function than the metal nitride material (see ¶29, Ru higher work function than TiN).

With regards to claim 12, Yoo teaches a method comprising: 
forming one or more layers of a metal nitride material or noble metal material to provide a bottom electrode layer (see Fig. 3, ¶29, bottom electrode 110 comprised of metal nitride TiN formed);
forming one or more layers of a correlated electron material (CEM) on the bottom electrode layer to form a bulk switch device (see Fig. 3, CEM layer 130 formed on bottom electrode 110); and 
forming one or more layers of a metal nitride material or a noble metal material on the one or more layers of the one or more layers of correlated electron material to provide a top electrode layer (see Fig. 3, ¶29, noble metal Ru formed on CEM 120).


Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts that memory devices such as resistive memory types are manufactured through an etching process to forming the final device.

With regards to claim 18, Yoo teaches the method of claim 12, wherein the noble metal material comprises silver, gold, platinum, rhodium, iridium, palladium, ruthenium or rhenium, or a combination thereof (see ¶29).

With regards to claim 19, Yoo teaches the method of claim 12, wherein the metal nitride material comprises TiN, TaN, MgN, BN or AIN, or a combination thereof (see ¶29).

Allowable Subject Matter
Claims 10, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML